                       Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 1 of 21
AO 106 (Rev. 04/10) Application for a Search Warrant




                                      UNITED STATES DISTRICT COURT
                                                                                                                       FILED
                                                                      for the                                         May 12, 2021
                                                          Eastern District of California                           CLERK, U.S. DISTRICT COURT
                                                                                                                 EASTERN DISTRICT OF CALIFORNIA




              In the Matter of the Search of )
  United States Postal Service Priority Mail )
                                             )                                      Case No.       2:21-sw-0394 DB
    Parcel 9505 5161 5717 1111 5119 48,
                                             )
addressed to “Jesse Leonard C/O EIN LOUTH )
     P.O. Box 401 Columbia, CA 95310”        )
                                    APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.
located in the              Eastern               District of             California               , there is now concealed (identify the
person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               evidence of a crime;
               contraband, fruits of crime, or other items illegally possessed;
                 property designed for use, intended for use, or used in committing a crime;
                 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                           Offense Description
21 U.S.C. §§ 841(a)(1), 843(b), 846                     Distrib. of controlled substances; use of mails for drug trafficking; conspiracy
          The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.
            Continued on the attached sheet.
            Delayed notice     30 days (give exact ending date if more than 30 days:                                          ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                /s/ Matthew Villareal
                                                                                                  Applicant’s signature

                                                                                          Matthew Villarreal, USPIS TFO
                                                                                                  Printed name and title
Sworn to me and signed telephonically.

Date:       05/12/2021


City and state: Sacramento, California
          Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 2 of 21

Affidavit of United States Postal Inspection Task Force Officer Matthew Villarreal


I, Matthew Villarreal, being duly sworn, hereby depose and state:


PURPOSE


   1. This Affidavit is made in support of a search warrant for the United States Postal Service
       (“USPS”) Priority Mail Parcel 9505 5161 5717 1111 5119 48, which is addressed to
       “Jesse Leonard C/O EIN LOUTH P.O. Box 401 Columbia, CA 95310” (hereinafter
       referred to as “THE PARCEL”).


   2. THE PARCEL is in the temporary custody of the United States Postal Inspection
       Service (“USPIS”) and is described more particularly in Attachment A, which is attached
       hereto and fully incorporated herein.


   3. Based on the information provided in this affidavit, it is my opinion that there is probable
       cause to believe that THE PARCEL contains evidence, fruits, proceeds, or
       instrumentalities of violations of 21 U.S.C. § 841(a)(1) (distribution, and possession with
       intent to distribute, a controlled substance), 21 U.S.C. § 843(b) (illegal use of the mails in
       furtherance of narcotic trafficking), and 21 U.S.C. § 846 (attempt and conspiracy to
       commit the foregoing offenses). The evidence, fruits, and instrumentalities to be
       searched for and seized are more fully described in Attachment B, which is attached
       hereto and incorporated fully herein.


AGENT BACKGROUND


   4. I, Matthew Villarreal, have been a full time sworn peace officer with the Yolo County
       District Attorney’s Office since 2016. Currently, I am a Task Force Officer with the
       USPIS assigned to the Sacramento Domicile, San Francisco Division. I have been a Task
       Force Officer since January 2020. My current assignment is to investigate the unlawful
       transportation of contraband, including controlled substances and proceeds of the sale of



                                                 1
      Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 3 of 21

   controlled substances through the United States Mail. Through my training, experience,
   and interaction with other experienced Postal Inspectors, Task Force Officers, and other
   drug investigators, I have become familiar with the methods employed by drug traffickers
   to smuggle, safeguard, store, transport, and distribute drugs; to collect and conceal drug-
   related proceeds; and to communicate with other participants to accomplish such
   objectives. I have received specialized training in narcotics investigation matters
   including, but not limited to, drug interdiction, drug detection, and money laundering
   techniques and schemes.


5. I have been a police officer in the State of California for the past 13 years. In 2007, I
   completed twenty-four weeks of training at California Commission on Peace Officers
   Standards and Training (“POST”) Basic Peace Officer Academy at the Sacramento
   Regional Public Safety Training Center, Sacramento, California. During my career, I
   have received training to include, but not limited to, investigation of theft, drug
   trafficking, burglaries, robberies, money laundering, and identity theft crimes. Through
   my training, experience, and interaction with other experienced Postal Inspectors, Task
   Force Officers, and other drug trafficking investigators, I have become familiar with the
   methods employed by drug traffickers to, among other things, use the mail to conduct
   their illegal operations.


6. I have participated in at least twenty investigations targeting individuals and
   organizations trafficking heroin, cocaine, marijuana, methamphetamine, and other
   controlled substances. During the course of these investigations, I have become familiar
   with the manner in which drug traffickers use the mail to conduct their illegal operations.


7. Task Force Officers are designated by the Chief Postal Inspector as other agents of the
   United States Postal Service (“USPS”) with the authority to investigate criminal matters
   related to the Postal Service and the mails pursuant to 18 U.S.C. § 3061, and may
   exercise the same powers as a Postal Inspector as set forth in 39 C.F.R. § 233.1 and
   USPS Administrative Support Manual § 2.




                                             2
         Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 4 of 21

   8. The facts in this Affidavit come from my personal observations, my training and
       experience, and information obtained from other agents and witnesses. This Affidavit is
       intended to show that there is sufficient probable cause for the requested warrant and
       does not set forth all of my knowledge about this matter.


STATEMENT OF PROBABLE CAUSE


Parcel Identification

   9. On April 22, 2021, members of the Sacramento, California U.S. Postal Inspection Service
       NECI Task Force conducted electronic profiling and examination of Priority Mail parcels
       at the USPS Sacramento Domicile in California. During a visual and physical
       examination of THE PARCEL, law enforcement noticed several anomalies that, in their
       training and experience, are characteristic of parcels containing controlled substances and
       proceeds of narcotics trafficking.


   10. Based on these anomalies, which are described in more detail below, I detained THE
       PARCEL and secured it at the Sacramento Domicile of the United States Postal
       Inspection Service.


Shipment Anomalies

   11. During an examination of THE PARCEL, I noticed anomalies that, based on my
       training and experience, were characteristic of parcels that contain controlled substances
       and/or proceeds of narcotics trafficking.


   12. For example, based on my training and experience, I am aware that the state of California
       is a source for illegal narcotics shipments. Furthermore, I am aware that the state of
       Florida is a destination for illegal narcotics shipments from northern California, and that
       proceeds from these illegal narcotics shipments are often mailed back to northern
       California. In this case, THE PARCEL was mailed from a USPS facility located in Key




                                                   3
      Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 5 of 21

   West, Florida to Columbia, California, which is an incorporated city in
   Tuolumne County, which is located in northern California.


13. THE PARCEL was sent by Priority Mail. Priority Mail parcels are assigned a tracking
   number that allows the sender, recipient, or anyone else with the tracking number to
   identify the parcel’s location in the mail stream at any point from mailing to delivery. In
   my training and experience, parcels containing illegal contraband are often sent by
   Priority Mail to expedite delivery and to monitor the parcel during shipment via the
   tracking system.


14. Moreover, USPS records confirmed the shipping transaction for THE PARCEL was
   completed in cash. Based on my training and experience and the training and experience
   of other law enforcement officers with whom I have consulted, I know persons who
   traffic narcotics/narcotics proceeds through the U.S. Mail often pay in cash to remain
   anonymous to law enforcement.


15. A search for the recipient address for THE PARCEL—which was listed as “Jesse
   Leonard C/O EIN LOUTH P.O. Box 401 Columbia, CA 95310””—was conducted, using
   Thomson Reuters CLEAR, an online public and proprietary records database used by law
   enforcement and government agencies to verify names and addresses. The search
   confirmed that this is a valid address. A further search for a “Ein Louth” in Columbia,
   CA, was conducted and did yield results related to the address.


16. On April 28, 2021, I made telephone calls to the phone numbers associated with the
   addresses listed for both the sender and the recipient of THE PARCEL. I was unable to
   reach anyone but left voicemails with specific instruction to contact me back regarding
   THE PARCEL.


17. A search for the return address for THE PARCEL—which was listed as “AL 63
   Barcelona Dr. KW, FL 33040”—was conducted, using Thomson Reuters CLEAR, an
   online public and proprietary records database used by law enforcement and government



                                            4
         Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 6 of 21

      agencies to verify names and addresses. The search confirmed that this is a valid address.
      A further search for an “AL” in Key West, Florida was conducted. There were no
      matches related to the address listed.


   18. Based on my training and experience and the training and experience of other law
      enforcement officers with whom I have consulted, I know that persons who traffic
      narcotics and/or proceeds through the US Mail often provide addresses in which they do
      not reside in order to remain anonymous to law enforcement.


Additional Investigation


   19. On April 29, 2021, at 1351 hours, I used a records search to locate an additional phone
      number related to the address listed for the sender of THE PARCEL. The number was
      obtained from a customer complaint regarding the location of THE PARCEL. I dialed
      (407) 353-5852 from a landline telephone located inside of the USPIS Sacramento
      domicile. A male adult answered the phone and confirmed that he knew about THE
      PARCEL. He identified himself as Andy Mendez who lives at the sender address listed
      on THE PARCEL. Mendez confirmed that the contents of THE PARCEL should be
      candy and toys. Mendez stated however that he did not have the contact information for
      the recipient and only had contact with him via Snapchat. All he knew was that he sent
      THE PARCEL to Ein Louth in California. Mendez stated that he would look for the
      contact number for the recipient and have the recipient contact us regarding THE
      PARCEL. Mendez then ended the conversation.


   20. I called Mendez back at the above listed number multiple times over the period of several
      days and left voicemails to return my calls. As of this day, I have not yet had any
      additional contact with either the sender or the recipient regarding THE PARCEL.


Narcotic Detection Canine Sniff

   21. On April 28, 2021, USPIS Task Force Officer Moranz used his narcotic-detection trained
      canine named “Farley” to sniff THE PARCEL. At the time, THE PARCEL was


                                               5
      Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 7 of 21

   located at the USPIS Sacramento Domicile, located in Sacramento, CA. Task Force
   Officer Moranz located a particular area within the facility that would accommodate a
   canine sniff search, and he proofed the area to ensure Farley would only alert to the odors
   for which he is trained.


22. THE PARCEL was then placed among other office equipment and parcels. Task Force
   Officer Moranz accompanied Farley to the general area where the parcel was located.
   Farley searched the area without being led or directed. Farley alerted on THE PARCEL
   at approximately 1018 hours.


23. TFO Moranz has been a full-time sworn peace officer in the State of California since
   1992 and has been employed with the City of Citrus Heights Police Department
   (“CHPD”) as a detective. TFO Moranz worked for CHPD for over 13 years. TFO
   Moranz is currently assigned to the United States Postal Inspection Service, Narcotics
   Enforcement and Criminal Investigations (NECI) Task Force at the Sacramento Domicile
   of the San Francisco Division. Task Force duties involve the investigation of the
   unlawful transportation of contraband, including controlled substances and drugs
   proceeds, through the United States Mail.


24. On September 1, 2018, TFO Moranz was assigned Farley. Farley is a Labrador Retriever
   selected from a specialty trainer in Lincoln, California. Farley was born in September
   2016. Farley is a single-purpose working canine, trained in the area of narcotics
   detection under the instruction of Greg Tawney, owner/operator of D-Tac K9 Detection
   and Tactics, Placerville, California. Greg Tawney is a retired police sergeant with the
   Elk Grove Police Department and has over 15 years of experience with police canines
   and is a POST canine Certifier. Farley and TFO Moranz have no less than 120 hours of
   specialized training from D-Tac K9 Detection and Tactics in the detection of marijuana,
   cocaine, heroin, and methamphetamine. Farley and TFO Moranz completed POST
   required training and were POST certified by Sutter County Sheriff’s Deputy Middleton
   on November 21, 2018 as being proficient in the detection of narcotic substances in high,
   low, and buried locations. On November 11, 2020, Farley and TFO Moranz



                                            6
      Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 8 of 21

   completed/passed POST required annual certification via D-Tac K9 Detection as being
   proficient in the detection of narcotic substances from buildings, vehicles, and area
   searches. On February 12, 2020, Farley and TFO Moranz completed/passed annual
   California Narcotics Canine Association (“CNCA”) as being proficient in the detection of
   narcotics substances from buildings and vehicles. The POST required annual
   certification and CNCA certification included the detection of cocaine, heroin,
   methamphetamine, and marijuana. Training is ongoing for Farley and TFO Moranz.
   TFO Moranz is a member of the California Narcotics Officers Association, the Western
   States Police Canine Association, and CNCA. He has also attended courses, conferences,
   and practical hands-on canine training with these organizations.


25. Farley’s alert consists of physical and mental reactions, which include heightened
   emotional state, pawing, or a deliberate sit at the area or object he smells the drug odor
   coming from. Farley has successfully completed training exercises where known
   controlled substances, containers, or paraphernalia were hidden, to include parcels, the
   interior and exterior of motor vehicles, and storage lockers. Farley also conducts regular
   proofing exercises to ensure that he does not alert to regular, non-narcotics-associated
   odors including, but limited to, food, plastic bags and wrap, tape, and other items.
   Proofing is a method used in training to ensure the canine alerts only to the odors for
   which it is trained to alert. Farley has also been proofed using circulated and non-
   circulated U.S. currency. Drug proceeds that have been recently subjected to, or stored
   with, one of the narcotic substances Farley is trained to detect will be grossly
   contaminated. This odor, in residual form (billionths of a gram), is present on everyday
   circulated currency but not in the amount Farley has been trained to detect.


26. Farley has alerted on U.S. Mail parcels. These parcels were opened by way of search
   warrants and consent. These parcels were found to contain contraband, mainly in the
   form of U.S. currency/drug proceeds of narcotics trafficking or actual narcotics. Farley’s
   alerts have cumulatively resulted in the seizure of 61,524 grams of marijuana, 182 grams
   of cocaine, 41 grams of heroin, 1,450 grams of methamphetamine and $2,665,461 in U.S.
   currency (drug proceeds). Additionally, Farley has conducted vehicle and building



                                             7
         Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 9 of 21

      searches for the Citrus Heights Police Department resulting in the seizure of 1,457 grams
      of marijuana and 2,405 grams of methamphetamine.


   27. Based on these facts, it is my opinion that based on Farley’s alert—along with the
      anomalies identified above—THE PARCEL contains drugs, paraphernalia, and/or
      currency that has been recently subjected to or stored with one of the narcotics substances
      Farley is training to detect and is thus contaminated.


Methods and Means of Using the United States Mail

   28. Based on my experience, training, and discussions with other law enforcement officers
      experienced in drug investigations, I know that certain indicators exist when persons use
      the United States Mail to ship controlled substances from one location to another.
      Indicators for parcels that contain controlled substances and/or proceeds from controlled
      substances include, but are not limited to, the following:


          a. It is common practice for shippers of the controlled substances to use Priority
              Mail Express and Priority Mail because the drugs arrive at the destination more
              quickly and on a predictable date. Priority Mail Express and Priority Mail, when
              paired with a special service such as delivery confirmation, allow traffickers to
              monitor the progress of the shipment of controlled substances. Traffickers pay for
              the benefit of being able to confirm the delivery of the parcel by checking the
              Postal Service Internet website and/or calling the local post office.


          b. Packages containing controlled substances or proceeds have, in many instances, a
              fictitious return address, incomplete return address, no return address, a return
              address that is the same as the addressee address, or a return address that does not
              match the place from which the parcel was mailed. These packages are also
              sometimes addressed to or from a commercial mail receiving agency (e.g., Mail
              Boxes Etc.). A shipper may also mail the parcel containing controlled substances
              from an area different from the return address on the parcel because: (1) the return
              address is fictitious or (2) the shipper is attempting to conceal the actual location


                                                8
     Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 10 of 21

           from which the parcel was mailed. These practices are used by narcotics
           traffickers to hide from law enforcement officials the true identity of the persons
           shipping and/or receiving the controlled substances or proceeds.


       c. Individuals involved in the trafficking of controlled substances through the United
           States Mail will send and receive Express or Priority mailings on a more frequent
           basis than a normal postal customer. Drug traffickers use Priority Mail Express
           and Priority Mail at a higher rate due to their frequent exchanges of controlled
           substances and the proceeds from the sale of these controlled substances.


       d. In order to conceal the distinctive smell of controlled substances from narcotics
           detection dogs, these packages tend to be wrapped excessively in bubble-pack and
           wrapping plastic, and are sometimes sealed with the use of tape around all seams.
           In addition, the parcels often contain other smaller parcels which are carefully
           sealed to prevent the escape of odors. Perfumes, coffee, dryer sheets, tobacco, or
           other substances with strong odors are also sometimes used to mask the odor of
           the controlled substances being shipped. Drug traffickers often use heat/vacuum
           sealed plastic bags, and/or re-sealed cans in an attempt to prevent the escape of
           orders.


       e. California is typically a source state for drugs, especially methamphetamine and
           marijuana. It is common for individuals in California to mail parcels containing
           narcotics to other states and then receive mail parcels containing cash payments in
           return.


29. Based on my training and experience, I know that parcels shipped by drug traffickers
   sometimes contain information and documentation related to the sales and distribution of
   controlled substances. The documentation can include, but is not limited to, information
   and instructions on the breakdown and distribution of the controlled substances at the
   destination; information on the use and effects of the various controlled substances;




                                             9
     Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 11 of 21

   information about the actual sender; pay/owe sheets; and information and instructions for
   ordering future controlled substances.


30. Drug traffickers who use the United States Mail and other carriers as a means of
   distributing controlled substances, paraphernalia, and proceeds, and as a means of
   communicating with co-conspirators often include the following in parcels relating to
   their trafficking activity, all of which are evidence, fruits, proceeds, and/or
   instrumentalities of violations of 21 U.S.C. §§ 841(a)(1), 843(b), and 846:


       a. Controlled substances, including heroin, cocaine, methamphetamine, and
           marijuana.


       b. Packaging, baggies, and cutting agents, including items used to conceal the odor
           of narcotics, such as perfumes, coffee, dryer sheets, tobacco, or other substances
           with a strong odor.


       c. Records reflecting the mailing or receipt of packages through Priority Mail
           Express, Priority Mail, Federal Express, UPS or any other common carrier.


       d. United States and foreign currency, securities, precious metals, jewelry, stocks,
           bonds, in amounts exceeding $500, including financial records related to the
           laundering of illicitly obtained monies and/or other forms of assets, including
           United States currency acquired through the sales, trafficking, or distribution of
           controlled substances.


       e. Records reflecting or relating to the transporting, ordering, purchasing, and/or
           distribution of controlled substances, including but not limited to books, receipts,
           notes, ledgers, pay and owe sheets, correspondence, records noting price,
           quantity, date and/or times when controlled substances were purchased,
           possessed, transferred, distributed, sold or concealed.




                                             10
      Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 12 of 21

       f. Records reflecting or relating to co-conspirators, including but not limited to
          personal notes, correspondence, cables, telegrams, personal address lists, listings
          of telephone numbers, and other items reflecting names, addresses, telephone
          numbers, communications, and illegal activities of associates and conspirators in
          controlled substance trafficking activities.


       g. Indicia or other forms of evidence showing dominion and control, or ownership of
          mail parcels, locations, vehicles, storage areas, safes, lock boxes, and/or
          containers related to the storage of controlled substances or proceeds.


[NOTHING FOLLOWS ON THIS PAGE]




                                            11
         Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 13 of 21

CONCLUSION

   32. Based on the facts set forth in this Affidavit, I Matthew Villarreal, believe there is
       probable cause that evidence, fruits, proceeds, or instrumentalities of violations of 21
       U.S.C. §§ 841(a)(1), 843(b), and 846 are concealed in THE PARCEL. Accordingly, I
       respectfully request the issuance of a search warrant authorizing the search of THE
       PARCEL described in Attachment A and the seizure of the items described in
       Attachment B.


I swear, under the penalty of perjury, that the foregoing information is true and correct to the best
of my knowledge, information, and belief.



                                                        /s/ Matthew Villareal
                                                      __________________________________
                                                      Matthew Villarreal, Task Force Office
                                                      United States Postal Inspection Service


                                                  12 2021
Sworn to me and subscribed telephonically on May ___,




Approved as to form:



Aaron D. Pennekamp
Assistant U.S. Attorney




                                                 12
         Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 14 of 21

ATTACHMENT A


Description of the Parcel to be Searched


One Priority Mail Express parcel measuring approximately 11.25” x 8.75” x 6” and weighing
approximately 1713 grams affixed with tracking number 9505 5161 5717 1111 5119 48. THE
PARCEL is addressed to “Jesse Leonard C/O EIN LOUTH P.O. Box 401 Columbia, CA
95310”. THE PARCEL bears a postage strip in the amount of $15.50 mailed from ZIP Code
33040 on April 21, 2021 located on the upper right corner of THE PARCEL.


THE PARCEL is currently in my possession in the Eastern District of California.




                                             13
            Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 15 of 21

ATTACHMENT B


List of Items to be Seized


The following items constitute evidence, fruits, proceeds, and instrumentalities of violations of
21 U.S.C. §§ 841(a)(1), 843(b), and 846.


       1.       Controlled substances of any kind, including but not limited to heroin, cocaine,
                methamphetamine, and/or marijuana.


       2.       Packing, packaging, baggies, and cutting agents, including items used to conceal
                the odor of narcotics, such as perfumes, coffee, dryer sheets, tobacco, or other
                substances with a strong odor.


       3.       Any and all records reflecting the sending or receiving of packages through
                Express Mail, Priority Mail, Federal Express, UPS, or any other common carrier.


       4.       United States and foreign currency, securities, precious metals, jewelry, stocks,
                bonds, in amounts exceeding $500, including any and all financial records to
                facilitate the investigation of the laundering of illicitly obtained monies and/or
                other forms of assets, including United States currency acquired through the sales,
                trafficking, or distribution of controlled substances.


       5.       Records reflecting or relating to the transporting, ordering, purchasing, and/or
                distribution of controlled substances, including but not limited to books, receipts,
                notes, ledgers, pay and owe sheets, correspondence, records noting price,
                quantity, date and/or times when controlled substances were purchased,
                possessed, transferred, distributed, sold or concealed.


       6.       Records reflecting or relating to co-conspirators, including but not limited to
                personal notes, correspondence, cables, telegrams, personal address lists, listings



                                                  14
     Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 16 of 21

         of telephone numbers, and other items reflecting names, addresses, telephone
         numbers, communications, and illegal activities of associates and conspirators in
         controlled substance trafficking activities.


7.       Indicia or other forms of evidence showing dominion and control, or ownership of
         mail parcels, locations, vehicles, storage areas, safes, lock boxes, and/or
         containers related to the storage of controlled substances or proceeds.




                                           15
                          Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 17 of 21
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District of California

                  In the Matter of the Search of    )
  United States Postal Service Priority Mail Parcel )
                                                    )                       Case No.
 9505 5161 5717 1111 5119 48, addressed to “Jesse                                          2:21-sw-0394 DB
                                                    )
 Leonard C/O EIN LOUTH P.O. Box 401 Columbia, )
                    CA 95310”                       )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of            California
(identify the person or describe the property to be searched and give its location):


SEE ATTACHMENT A, attached hereto and incorporated by reference.

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.


        YOU ARE COMMANDED to execute this warrant on or before                   May 26, 2021          (not to exceed 14 days)
       in the daytime 6:00 a.m. to 10:00 p.m.  at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.
     Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     for 30 days (not to exceed 30)  until, the facts justifying, the later specific date of                                   .


Date and time issued:            05/12/2021, 12:47pm


City and state:             Sacramento, California
                          Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 18 of 21
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

                                                                      Return
Case No.:                              Date and time warrant executed:          Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                    Certification

     I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.



                            _____________________________________________________________

                          Subscribed, sworn to, and returned before me this date.



           ____________________________________________                                 ______________________________
                                     Signature of Judge                                                  Date
         Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 19 of 21

ATTACHMENT A


Description of the Parcel to be Searched


One Priority Mail Express parcel measuring approximately 11.25” x 8.75” x 6” and weighing
approximately 1713 grams affixed with tracking number 9505 5161 5717 1111 5119 48. THE
PARCEL is addressed to “Jesse Leonard C/O EIN LOUTH P.O. Box 401 Columbia, CA
95310”. THE PARCEL bears a postage strip in the amount of $15.50 mailed from ZIP Code
33040 on April 21, 2021 located on the upper right corner of THE PARCEL.


THE PARCEL is currently in my possession in the Eastern District of California.




                                              1
            Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 20 of 21

ATTACHMENT B


List of Items to be Seized


The following items constitute evidence, fruits, proceeds, and instrumentalities of violations of
21 U.S.C. §§ 841(a)(1), 843(b), and 846.


       1.       Controlled substances of any kind, including but not limited to heroin, cocaine,
                methamphetamine, and/or marijuana.


       2.       Packing, packaging, baggies, and cutting agents, including items used to conceal
                the odor of narcotics, such as perfumes, coffee, dryer sheets, tobacco, or other
                substances with a strong odor.


       3.       Any and all records reflecting the sending or receiving of packages through
                Express Mail, Priority Mail, Federal Express, UPS, or any other common carrier.


       4.       United States and foreign currency, securities, precious metals, jewelry, stocks,
                bonds, in amounts exceeding $500, including any and all financial records to
                facilitate the investigation of the laundering of illicitly obtained monies and/or
                other forms of assets, including United States currency acquired through the sales,
                trafficking, or distribution of controlled substances.


       5.       Records reflecting or relating to the transporting, ordering, purchasing, and/or
                distribution of controlled substances, including but not limited to books, receipts,
                notes, ledgers, pay and owe sheets, correspondence, records noting price,
                quantity, date and/or times when controlled substances were purchased,
                possessed, transferred, distributed, sold or concealed.


       6.       Records reflecting or relating to co-conspirators, including but not limited to
                personal notes, correspondence, cables, telegrams, personal address lists, listings



                                                  2
     Case 2:21-sw-00394-DB Document 1 Filed 05/12/21 Page 21 of 21

         of telephone numbers, and other items reflecting names, addresses, telephone
         numbers, communications, and illegal activities of associates and conspirators in
         controlled substance trafficking activities.


7.       Indicia or other forms of evidence showing dominion and control, or ownership of
         mail parcels, locations, vehicles, storage areas, safes, lock boxes, and/or
         containers related to the storage of controlled substances or proceeds.




                                           3
